DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered with respect to JP 2017-68098 as no copy of the document is provided.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 2 August 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: the word “ethanediol” is misspelled as “etanediol” throughout the specification.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  the word “ethanediol” is misspelled as “etanediol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0135342 to Katano et al. in view of US Patent Application Publication 2013/0244166 to Yamazaki et al.
Katano discloses a toner image fixing process a toner image is formed on a support and where the fixing liquid contains a liquid plasticizer and a solid plasticizer (¶¶ [0002] – [0004], [0009], [0017], [0032], [0036], [0051], [0177] – [0210]). Useful liquid plasticizers include dibutyl adipate, diisobutyl adipate, diethyl sebacate and dibutyl sebacate, each having boiling points above 180 °C (see spec. ¶¶ [0070], [0072]; see pending claims 6-8).  The toner used in the image formation and fixing process is preferably a polyester (¶ [0130]).  The fixing liquid causes the toner to soften during fixing and cures to a hard, resistant image (¶¶ [0018], [0019], [0051]).  No thermal or pressurization is used in the disclosed process (see pending claims 16 and 17).
Katano does not disclose the specific polyester of the instant claims, but Yamazaki discloses a toner having good long term storage stability comprising a polyester binder resin.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the exemplified polyester of Yamazaki as the toner binder resin in the invention of Katano because Katano discloses polyester binder resins as effective in its fixing process but does not disclose a specific binder resin composition for use in the process.  Yamazaki discloses a known toner having a polyester binder resin that provides good storage stability and meets the compositional requirements of Katano.  Because Katano does not disclose a toner composition for use in its process the artisan would have to look to other sources to practice the fixing process.  Yamazaki discloses such a toner. Optimization of the amounts of components in the polyester binder resin would have been obvious to give an effective toner with the stability characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2011-150285 discloses an image fixing method using a toner where a toner image is formed on a support and a fixing solution comprising a diluent and a plasticizer is applied to the toner in the fixing process (¶¶ [0010], [0013], [0076]).  By selection of the JP document’s fixing liquid the toner can be softened in a short time leading to faster image formation (¶ [0011]).  The toner contains a combination of resins disclosed as a first resin having a polyhydroxycarboxylic acid skeleton formed by ring opening polymerization (¶ [0014]) and a second resin disclosed as a polyester (¶ [0023]).  The combination of resins gives good transparency to the toner (¶ [0024]). However, the reference does not disclose or suggest the polyester of the instant claims noting no structure having an alkylene oxide adduct of bisphenol A is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        16 August 2021